                                                                                                          PS
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

    JEFFREY JOSEPH,
                                       Plaintiff,
                                                                                  Case # 17-CV-6509-FPG
    v.
                                                                                  DECISION ANDORDER
    PETER J. MARCHE, et al.,
                         Defendants.
___________________________________

                                                INTRODUCTION

           Pro se Plaintiff Jeffrey Joseph brings this civil rights action asserting claims under

42 U.S.C. § 1983. ECF No. 1. Plaintiff alleges that Defendants Hearing Officer Peter Marche and

Special Housing Unit (“SHU”) Director Donald Venettozzi violated his due process rights during

a disciplinary proceeding that resulted in Plaintiff’s 308-days SHU confinement and loss of good

time credit. ECF No. 1.1 Defendants now move to dismiss Plaintiff’s Complaint for failure to

state a claim upon which relief may be granted pursuant to Federal Rule of Civil Procedure

12(b)(6). ECF No. 11. For the reasons that follow, Defendants’ motion is GRANTED.

                                                 BACKGROUND

           On December 12, 2014, Plaintiff was sent to the SHU for his alleged involvement in a yard

fight and gang activity. He was issued two separate misbehavior reports and found guilty of all

but a weapons charge at two hearings. ECF No. 1-1 at 2, 4, 6-7, 17-18. Plaintiff was penalized

with 270 days SHU confinement and loss of packages, commissary, and phone for each




1
    Plaintiff’s Complaint alleges other claims that the Court previously dismissed. ECF No. 3.
                                                              1
misbehavior report, as well as 180 days loss of good time. See id. Plaintiff appealed each

disposition and penalty. Id. at 17-18, 20-24.

       On February 11, 2015, Venettozzi issued a reversal “based on the doctrine of res judicata,

whereby evidence considered in this hearing was considered subsequent to a prior hearing on the

same incident,” and a re-hearing was ordered. Id. at 26-29. The same day, Plaintiff was re-issued

his two misbehavior reports. Id. at 31-32.

       On February 17, 2015, Marche commenced a rehearing on the now-consolidated

misbehavior proceedings. On March 9, 2015, Marche found Plaintiff guilty of all but the weapons

charge and imposed a penalty of 270 days SHU confinement, loss of packages, commissary, and

phone, and 180 days loss of good time. Id. at 34-35. Plaintiff filed an appeal, which Venettozzi

affirmed, and filed for reconsideration, which Venettozzi denied. See id. at 37-46, 48, 50-53, 55.

       On August 4, 2015, Plaintiff commenced an Article 78 Proceeding in Wyoming County

Supreme Court challenging the disciplinary ruling and sanctions. ECF No. 1 at 8. On April 21,

2016, Venettozzi sua sponte issued a review and administrative reversal of Plaintiff’s March 9,

2015 disposition. ECF No. 1-1 at 57. Plaintiff’s state court proceeding was later “dismissed as

moot, as the agency ha[d] granted [Plaintiff] all the relief he could be awarded.” Id. at 61.

       Plaintiff was confined to the SHU from December 12, 2014 to October 15, 2015, a total of

308 days. ECF No. 1 at 9. Plaintiff alleges that Defendants’ “sudden administrative reversal and

expungement” was the direct result of his state court action and demonstrates their “deliberate

indifference and complete failure to follow [Department of Corrections and Community

Supervision (“DOCCS”)] own rules and regulations.” Id.

       Defendants now move to dismiss Plaintiff’s Complaint and argue that Plaintiff has not

shown that his federal due process rights were violated at the disciplinary hearing. ECF No. 11-2.




                                                 2
                                       LEGAL STANDARD

        Under Federal Rule of Civil Procedure 12(b)(6), a defendant may move to dismiss a

complaint for “failure to state a claim upon which relief can be granted.” A court deciding a Rule

12(b)(6) motion to dismiss “must accept as true all of the allegations contained in a complaint.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To survive a motion to dismiss, “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Id. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678. The determination regarding “whether a complaint states a plausible claim for relief . . . [is]

a context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Id. at 679. Under this plausibility standard, a complaint must allege “more than

a sheer possibility that a defendant has acted unlawfully.” Id. at 678. Although the factual

allegations set forth in the complaint are assumed to be true, this tenet is “inapplicable to legal

conclusions.” Id. at 678. If a plaintiff “ha[s] not nudged [his] claims across the line from

conceivable to plausible, [his] complaint must be dismissed.” Twombly, 550 U.S. at 570.

        The Second Circuit has recognized that “this plausibility standard governs claims brought

even by pro se litigants.” Robles v. Bleau, No. 9:07-CV-0464, 2008 WL 4693153, at *5 (N.D.N.Y.

Oct. 22, 2008). But a “document filed pro se is to be liberally construed and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers.” Boykin v. KeyCorp, 521 F.3d 202, 214 (2d Cir. 2008). For purposes of a motion to

dismiss, a complaint is deemed to include “any written instrument attached to it as an exhibit or




                                                   3
any statements incorporated in it by reference.” Rothman v. Gregor, 220 F.3d 81, 88 (2d Cir.

2000).

                                            DISCUSSION

         To successfully state a § 1983 claim for the denial of due process at a disciplinary hearing,

a plaintiff must show that he possessed a liberty interest and that he was deprived of that interest

without being afforded sufficient process. Thompson v. LaClair, No. 08-CV-0037 FJS/DEP, 2009

WL 2762164, at *4 (N.D.N.Y. Aug. 25, 2009). Plaintiff’s alleged 308-days SHU confinement

following the disciplinary hearing constitutes a deprivation of a cognizable liberty interest

sufficient to trigger the protections of the Fourteenth Amendment. See Sandin v. Conner, 515 U.S.

472, 484 (1995) (to establish a liberty interest, a plaintiff must sufficiently demonstrate that 1) the

State created a protected liberty interest in being free from segregation; and that 2) the segregation

would impose an “atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life”); Colon v. Howard, 215 F.3d 227, 231 (2d Cir. 2000) (“Confinement in

normal SHU conditions for 305 days is in our judgment a sufficient departure from the ordinary

incidents of prison life to require procedural due process protections under Sandin.”).

         “The core of due process is the right to notice and a meaningful opportunity to be heard.”

LaChance v. Erickson, 522 U.S. 262, 266 (1998) (citing Cleveland Bd. of Educ. v. Loudermill, 470

U.S. 532, 542 (1985)). Pursuant to Wolff v. McDonnell, 418 U.S. 539 (1974), the Due Process

Clause requires that inmates appearing at a disciplinary hearing be given 24 hours written notice

of the charges against them, the right to call witnesses and present documentary evidence, the aid

of a staff member or inmate in presenting a defense, an impartial tribunal, and a written statement

of the basis for the tribunal’s decision.




                                                   4
         Defendants argue that Plaintiff has not shown that his federal due process rights were

violated at his disciplinary hearing. ECF No. 11-2 at 5. Defendants assert that Plaintiff had

adequate notice of the hearing, an opportunity to call witnesses and present documentary evidence,

and a written statement by the factfinder of the evidence relied upon and the reasons for the

disciplinary action. Id. Defendants’ motion includes a transcript of the disciplinary hearing. ECF

No. 11-1.2 Additionally, Defendants affirm that there was “some evidence of Plaintiff’s guilt”

presented at the disciplinary hearing sufficient to support the ruling. Id. at 6. Defendants claim

that any other procedural errors are harmless and that they are entitled to qualified immunity. Id.

at 8.

         Plaintiff argues that his two misbehavior tickets were consolidated into one disciplinary

hearing in violation of DOCCS’s policy and procedure guidelines, he did not receive adequate

notice of the charges against him or adequate pre-hearing assistance, and Marche wrongfully

refused to call one of Plaintiff’s witnesses. See generally ECF No. 21. In sum, Plaintiff asserts

that he did not have a meaningful opportunity to defend himself at the disciplinary hearing in

violation of his due process rights. Id.

I.       Notice of Charges

         An accused inmate is entitled to meaningful advance written notice of the charges against

him. Wolff, 418 U.S. at 564. This requirement is designed to help the inmate prepare an adequate


2
  A Court “may take judicial notice of the records of state administrative procedures, as these are public records,
without converting a motion to dismiss to one for summary judgment.” Falcon v. City Univ. of N.Y., 263 F. Supp. 3d
416, 424 (E.D.N.Y. 2017) (citation omitted). This includes hearing transcripts. Id. Moreover, when a court considers
a Rule 12(b)(6) motion, it “may consider the facts alleged in the complaint, documents attached to the complaint as
exhibits, and documents incorporated by reference in the complaint.” DiFolco v. MSNBC Cable L.L.C., 622 F. 3d
104, 111 (2d Cir. 2010) (citations omitted). “Where a document is not incorporated by reference, the court may
nevertheless consider it where the complaint relies heavily upon its terms and effect, thereby rendering the document
integral to the complaint.” Id. (citation and quotation marks omitted). Plaintiff references the disciplinary hearing in
his Complaint, urges the Court to “listen to Hearing Tapes,” attaches several documents related to the hearing and
proceedings to his Complaint (see ECF Nos. 1, 1-1), and does not dispute or object to the authenticity or accuracy of
the hearing transcript in his response brief.


                                                           5
defense. Id. Plaintiff argues that he was not given proper notice of the disciplinary charges against

him because Marche read into the record an “amended version” of the misbehavior report that

included the names of the other alleged yard fight participants. ECF No. 21 at 7, 19, 20.

Defendants argue that that this alleged discrepancy does not support Plaintiff’s claim of inadequate

notice. ECF No. 22 at 1-2. Indeed, at the disciplinary hearing, Marche explained that the

difference between the two versions was procedural information for the hearing officer. ECF No.

11-1 at 69-71. Upon review of the two versions of the misbehavior reports, the Court finds that

Plaintiff received constitutionally adequate notice of the disciplinary proceedings, including the

date, time, and place of the alleged misbehavior or conduct at issue.

II.    Assistance in Preparing a Defense

       Under Wolff, a prisoner is entitled to an “employee assistant” to aid in preparing for a

disciplinary hearing when the inmate is illiterate, confined to the SHU, or unable to grasp the

complexity of the issues involved. Silva v. Casey, 992 F.2d 20, 22 (2d Cir. 1993). Plaintiff claims

that did not receive adequate pre-hearing assistance, especially as to the misbehavior report dated

December 14, 2014. ECF No. 21 at 5. Indeed, Plaintiff brought this issue to Marche’s attention

at the outset of the disciplinary hearing, and the hearing was adjourned so that Plaintiff could get

additional pre-hearing assistance. ECF No. 11-1 at 44-45, 51-55, 61. Any failure to provide

Plaintiff with adequate pre-hearing assistance was harmless in light of Marche adjourning the

hearing from February 17 to February 19, 2015 to allow Plaintiff to prepare his defense. Id. at 39,

61. During that intervening period, Plaintiff was able to request documents relating to the charges

against him to prepare a defense before any testimony was taken. Id. at 61-62.

       Plaintiff states that he was not “provided the necessary documents requested to support the

validity of the misbehavior report dated 12/14/14.” ECF No. 21 at 5. To the extent that Plaintiff




                                                 6
complains he was not given certain documents, the record shows that the only documents not

provided did not exist. See ECF No. 11-1 at 61-62; ECF No. 21 at 16. There is no indication that

any documents were withheld from Plaintiff without justification or that Plaintiff was otherwise

denied effective assistance in preparing his defense to the disciplinary charges.

III.    Opportunity to Present Evidence

        The due process clause of the Fourteenth Amendment guarantees an accused inmate’s right

to present a defense to disciplinary charges. Wolff, 418 U.S. at 555-56. To keep a disciplinary

hearing to within reasonable limits, however, a hearing officer “must have the necessary discretion

. . . to refuse to call witnesses that may create a risk of reprisal or undermine authority.” Id. at 566.

For example, an inmate’s request to have specific witnesses called to testify may be refused if the

hearing officer reasonably finds that such testimony would be duplicative, non-probative, or would

interfere with correctional goals. See Russell v. Selsky, 35 F.3d 55, 58 (2d Cir. 1994). “[A] hearing

officer does not violate due process by excluding irrelevant or unnecessary testimony.”

Kalwasinski v. Morse, 201 F.3d 103, 109 (2d Cir. 1999).

        Plaintiff alleges that he was denied the opportunity to present a meaningful defense because

Marche would not let Plaintiff to call Deputy Superintendent of Security Eckert as a witness. ECF

No. 21 at 9-11. Plaintiff argues that Eckert would have substantiated his claim that the two

misbehavior reports were improperly consolidated in violation of DOCCS’s policy and guidelines.

Id. In effect, Plaintiff wanted to challenge the validity of consolidating the hearing during the

hearing itself. Because Eckert was not present during any of the events giving rise to Plaintiff’s

claims, Marche properly determined that his testimony would have been irrelevant. Kalwasinski,

210 F. 3d at 109.




                                                   7
IV.    Basis for the Determination

       Marche verbally explained his rulings throughout the hearing and his ultimate findings,

and he also gave Plaintiff a written explanation of the evidence relied upon in reaching his

conclusion. ECF No. 11-1 at 143. To support his findings, Marche relied upon correctional

officers’ testimony that Plaintiff was involved in a fight, was seen making punching and slashing

motions, did not stop fighting when ordered to do so, and had gang material in his cell. Id. Thus,

there was sufficient reliable evidence on which to base a disciplinary decision related to the charges

of violent conduct, creating a disturbance, assault on an inmate, fighting, refusing direct order, and

gang activity.

V.     Violations of State Law

       Plaintiff states that his Article 78 proceeding “apparently influenced” Venettozzi’s decision

to sua sponte reverse and expunge the March 9, 2015 disposition and should therefore be

considered as evidence that “Plaintiff also suffered deprivation of a constitutional magnitude.”

ECF No. 21 at 13. To the extent that Plaintiff is arguing that Defendants’ actions violated

DOCCS’s own policies, directives, or regulations, or otherwise violated state law, even if true,

such a claim does not constitute a deprivation of Plaintiff’s federal due process rights.

       It is well settled that “a § 1983 claim brought in federal court is not the appropriate
       forum to urge violations of prison regulations or state law.” Rivera v. Wohlrab, 232
       F. Supp. 2d 117, 123 (S.D.N.Y. 2002). An alleged violation of a prison policy,
       directive, or regulation, in and of itself, does not give rise to a federal claim, because
       “[f]ederal constitutional standards rather than state law define the requirements of
       procedural due process.” Russell v. Coughlin, 910 F.2d 75, 78 n.1 (2d Cir. 1990);
       see also Hyman v. Holder, No. 96 Civ. 7748, 2001 WL 262665, at *6 (S.D.N.Y.
       Mar. 15, 2001) (“To the extent that [plaintiff] claims defendants failed to follow
       prison regulations, such as directives concerning the implementation of disturbance
       control plans . . . , these state law violations are not cognizable under § 1983.”);
       Doe v. Conn. Dep’t of Child & Youth Servs., 911 F.2d 868, 869 (2d Cir. 1990) (“[A]
       violation of state law neither gives [plaintiffs] a § 1983 claim nor deprives
       defendants of the defense of qualified immunity to a proper § 1983 claim.”);
       Patterson v. Coughlin, 761 F.2d 886, 891 (2d Cir. 1985) (“[A] state employee’s



                                                   8
        failure to conform to state law does not in itself violate the Constitution and is not
        alone actionable under § 1983.”); Lopez v. Reynolds, 998 F. Supp. 252, 259
        (W.D.N.Y. 1997) (“A prison inmate does not have a viable § 1983 claim based
        solely on prison officials’ failure to adhere to the requirements of prison
        regulations, directives or policy statements.”).

Holland v. City of New York, 197 F. Supp. 3d 529, 548-49 (S.D.N.Y. 2016). Accordingly, Plaintiff

had not sufficiently alleged that his federal due process rights were violated, and Defendants’

Motion to Dismiss is GRANTED.

                                          CONCLUSION

        Defendants’ Motion to Dismiss (ECF No. 11) is GRANTED and Plaintiff’s Complaint is

DISMISSED WITH PREJUDICE. The Clerk of Court is directed to enter judgment and close this

case.

        The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore leave to appeal to the Court of Appeals as a poor

person is denied. See Coppedge v. United States, 369 U.S. 438 (1962). Plaintiff should direct

requests to proceed on appeal as a poor person to the United States Court of Appeals for the Second

Circuit on motion in accordance with Federal Rule of Appellate Procedure 24.

        IT IS SO ORDERED.

Dated: March 13, 2019
       Rochester, New York
                                               ______________________________________
                                               HON. FRANK P. GERACI, JR.
                                               Chief Judge
                                               United States District Court




                                                  9
